Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.         This communication is a first office action, non-final rejection on the merits.  Claims 1-10, filed as preliminary amendment, are currently pending and have been considered below.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on US continuation of application 16/640282 filed on 2/19/2020 and applications filed on March 12, 2018(PCT/JP2018/009452).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/21/2021 and 12/29/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
5.       Claims 1-10 rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 11049373 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.       Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon (US 8219438 B1) (hereinafter Moon) in view of Tsuji (US 2008/0319835 A1) (hereinafter Tsuji).

               Regarding claim 1, Moon discloses a storefront device (Fig. 2) comprising: 
at least one memory configured to store instructions; and at least one processor configured to execute instructions to (Fig. 2-4, image sequence processing steps, along with the off-line training steps necessary for some of the steps, and data flow providing appropriate collection of training data to the training steps): 
acquire first position information indicating positions of approaching people who are nearing merchandise (Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
detect second position information indicating a position of a subject person who has stretched an arm out towards the merchandise among the approaching people (Fig. 2, 102 is placed at a different position, col. 10, lines 60-67, The 102 is placed at a different position for capturing images 102 detect retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
detect third position information indicating a position of the merchandise when the merchandise is picked up (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store); 
specify, based on the first position information, the second position information  and the third position information, identification information of the subject person corresponding to facial feature information (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides current position of shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196, col. 10, lines 60-67, The first means for capturing images 102 detect behavior of shopper 760 within retail context, noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
specify, based on the third position information, the merchandise as being picked up by the subject person (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper in the body track 723, so that the proximity of the shopper 760 to the shelf space 196 can be readily estimated. When the shopper closely examines the prices or labels, or reaches out to a product to pick it up, the system detects the occurrence based on the foreground object analysis of the scene--more specifically, scene between the shelf space 196 and shopper 760. The product purchase detected based on foreground object analysis of the shelf space 196); and 
generate management information by associating the identification information and the specified merchandise (FIG. 26, response estimation machine 997 and detect dynamics of the shopper's attitude (or mental state) toward a given product).
Even though Moon discloses shopper's interaction with the retail element and the demographic categories, to estimate both the shopper's changes in attitude toward the retail element and the end response--such as a purchase decision [Abstract].
In analogous art, Tsuji discloses as in Fig. 1, and position specification section 13 specifies a person, the position tracking section 14 tracks the positions of person as they move throughout the store [0038] and system can accurately estimate a customer interest when based on the time that the customer stays at a specific location [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system for measuring human response to retail elements, based on the shopper's facial expressions and behaviors disclosed by Moon to use position tracking section tracks the positions of person as they move throughout the store as taught by Tsuji to provide an information system that can analyze customer interest in unpurchased commodities and to analyze buying behavior of a customer [Tsuji, paragraph 0010].
Regarding claim 2, Moon discloses the storefront device according to claim 1, wherein: the second position information relates to an axis indicating the arm of the subject person who has stretched the arm out towards the merchandise (Fig. 2, 102 is placed at a different position, col. 10, lines 60-67, The 102 is placed at a different position for capturing images 102 detect retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195).
Regarding claim 3, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute the instructions to: delete, from the management information, the merchandise returned by the subject person (Abstract, body image sequence to identify shopper's interaction with given retail element-- product, brand, or category, col. 5, lines 17-20, recognize shopper's interaction with products and identify group of products with which shopper engages, col. 10, lines 32-36, interaction recognition 779 step identifies interaction behaviors with products--picking up products, reading prices or label, or returning products to shelf).
Regarding claim 4, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute the instructions to: output, to the subject person, display information regarding sales information of the merchandise, based on the management information corresponding to the subject person (FIG. 11, facial muscle actions recognition 952 and facial muscle actions to affect space mapping 954, col. 1, lines 28-30, responses to consumer products or, more specifically, various aspects of the products--product display, packaging, labels, and price, col. 2, lines 48-50, visual elements belonging to consumer products--such as product display, product information, packaging, etc).
Regarding claim 5, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute the instructions to: acquire the first position information within a three-dimensional space of feature information of the subject person captured by a first camera (Fig. 23, col. 2, lines 62-67, Face detection and tracking handle locating faces and detected faces of the person and locate the facial features, both the two-dimensional (position, size, and orientation) and three-dimensional (yaw and pitch) pose of the face, col. 6, lines 55-60, detect faces, track them individually, and estimate both the two-dimensional and three-dimensional poses of each of the tracked faces).
Regarding claim 6, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute the instructions to: detect whether a movement action indicates that the subject person picked up or returned the merchandise based on movement information of the merchandise captured by a second camera (Fig. 23, col. 2, lines 62-67, Face detection and tracking handle locating faces and detected faces of the person and locate the facial features, both the two-dimensional (position, size, and orientation) and three-dimensional (yaw and pitch) pose of the face, col. 6, lines 55-60, detect faces, track them individually, and estimate both the two-dimensional and three-dimensional poses of each of the tracked faces).
Regarding claim 7, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute the instructions to: detect whether a movement action is an acquisition action or a return action of the merchandise based on movement information of the merchandise (FIG. 6 image processing steps, from the face detection and tracking step to the facial pose estimation step, col. 2, lines 30-35, detect and track people's behavior from video sequences to further analyze their mental processes--intentions, interests, attractions, opinions, etc, col. 6, lines 56-58, detect faces, track them individually, and estimate both the two-dimensional and three-dimensional poses of each of the tracked faces).
Regarding claim 8, Moon discloses the storefront device according to claim 1, wherein the at least one processor is further configured to execute instructions to: specify, based on detection time of the second position information and detection time of the third position information, the identification information (Fig. 2, 102 is placed at a different position, col. 10, lines 60-67, The 102 is placed at a different position for capturing images 102 detect retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195).
Regarding claim 9, Moon discloses a storefront management method (Fig. 2) comprising: acquiring first position information indicating positions of approaching people nearing merchandise (Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
detecting second position information indicating a position of a subject person who has stretched an arm out towards the merchandise among the approaching people (Fig. 2, 102 is placed at a different position, col. 10, lines 60-67, The 102 is placed at a different position for capturing images 102 detect retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195);  
detecting third position information indicating a position of the merchandise when the merchandise is picked up (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store); 
specifying, based on the first position information, the second position information and the third position information, identification information of the subject person corresponding to facial feature information (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
specifying, based on the third position information, the merchandise as being picked up by the subject person (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper in the body track 723, so that the proximity of the shopper 760 to shelf space 196 readily estimated. When the shopper closely examines the prices or labels, or reaches out to a product to pick it up, system detects occurrence based on foreground object analysis of scene--more specifically, scene between the shelf space 196 and the shopper 760. The product purchase can also be detected based on the foreground object analysis of the shelf space 196); and 
generating management information by associating the identification information and the specified merchandise (FIG. 26, response estimation machine 997 and detect dynamics of the shopper's attitude (or mental state) toward a given product).
Even though Moon discloses shopper's interaction with the retail element and the demographic categories, to estimate both the shopper's changes in attitude toward the retail element and the end response--such as a purchase decision [Abstract].
In analogous art, Tsuji discloses as in Fig. 1, and position specification section 13 specifies a person, the position tracking section 14 tracks the positions of person as they move throughout the store [0038] and system can accurately estimate a customer interest when based on the time that the customer stays at a specific location [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system for measuring human response to retail elements, based on the shopper's facial expressions and behaviors disclosed by Moon to use position tracking section tracks the positions of person as they move throughout the store as taught by Tsuji to provide an information system that can analyze customer interest in unpurchased commodities and to analyze buying behavior of a customer [Tsuji, paragraph 0010].
Regarding claim 10, Moon discloses a non-transitory computer-readable recording medium storing a program for causing a computer of a storefront device to execute processes (Fig. 2-4, image sequence processing  steps, along with the off-line training steps necessary for some of the steps, and a data flow providing appropriate collection of training data to the training steps), the processes comprising: 
acquiring first position information indicating positions of approaching people nearing merchandise (Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
detecting second position information indicating a position of a subject person who has stretched an arm out towards the merchandise among the approaching people (Fig. 2, 102 is placed at a different position, col. 10, lines 60-67, The 102 is placed at a different position for capturing images 102 detect retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
detecting third position information indicating a position of the merchandise when the merchandise is picked up (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store); 
specifying, based on the first position information, the second position information and the third position information, identification information of the subject person corresponding to facial feature information (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper, Fig. 2, first means for capturing images 101 is placed near shelf space 196 of a retail store, col. 10, lines 60-67, The first means for capturing images 102 detect meaningful behavior of shopper 760 within retail context, such as noticing, approaching, and interacting with products 192, or returning a product to shelf 195); 
specifying, based on the third position information, the merchandise as being picked up by the subject person (col. 16, lines 33-55, Fig. 20, detection and tracking 722 step provides the current position of the shopper in the body track 723, so that the proximity of the shopper 760 to the shelf space 196 can be readily estimated. When the shopper closely examines prices or labels, or reaches out to a product to pick it up, the system detects the occurrence based on the foreground object analysis of scene--more specifically, the scene between the shelf space 196 and the shopper 760. The product purchase detected based on foreground object analysis of the shelf space 196); and 
generating management information by associating the identification information and the specified merchandise (FIG. 26, response estimation machine 997 and detect dynamics of the shopper's attitude (or mental state) toward a given product).
Even though Moon discloses shopper's interaction with the retail element and the demographic categories, to estimate both the shopper's changes in attitude toward the retail element and the end response--such as a purchase decision [Abstract].
In analogous art, Tsuji discloses as in Fig. 1, and position specification section 13 specifies a person, the position tracking section 14 tracks the positions of person as they move throughout the store [0038] and system can accurately estimate a customer interest when based on the time that the customer stays at a specific location [0066].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of system for measuring human response to retail elements, based on the shopper's facial expressions and behaviors disclosed by Moon to use position tracking section tracks the positions of person as they move throughout the storeas taught by Tsuji to provide an information system that can analyze customer interest in unpurchased commodities and to analyze buying behavior of a customer [Tsuji, paragraph 0010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner normally be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689